Exhibit 10.1

AMENDMENT NUMBER ONE TO GOOGLE SERVICES AGREEMENT

This Amendment Number One to Google Services Agreement (this “Amendment One”) is
entered into effective as of December 1, 2011 (the “Amendment One Effective
Date”), and is attached to and forms a part of that certain Google Services
Agreement by and between Local.com Corporation, a Delaware corporation
(“Local.com”), and Google Inc., a Delaware corporation (“Google”) with an
effective date of August 1, 2011 (the “GSA” or “Existing Agreement”) (the GSA
together with this Amendment One, the “Agreement”).

RECITALS

WHEREAS, Local.com and Google entered into the Existing Agreement relating to
Google AdSense for Search and AdSense for Content Advertising.

WHEREAS, Local.com and Google desire to amend the Existing Agreement in certain
respects.

NOW, THEREFORE, in consideration of the mutual promises contained herein, and
for good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties hereby agree as follows:

AGREEMENT

A. Definitions. For the purposes of this Amendment One, unless otherwise defined
herein, capitalized terms used herein shall have the same meanings set forth in
the Existing Agreement.

B. Amendments Regarding Local.com Mobile Application. The Existing Agreement is
hereby amended as follows:

1. Local.com Mobile Application. The following definition is added to the GSA as
Section 1.27:

“LCMA” means the Apple iOS and Android OS versions of the “Local.com Mobile
Application”.

2. General. (a) *** (b) Such implementation shall adhere to the terms of the
Existing Agreement except as noted herein. (c) Company shall ensure the LCMA
adheres to the Google Software Principles (available at
http://www.google.com/corporate/software_principles.html or such other URL as
may be provided from time to time).

3. Payments. ***

4. LCMA Results Page. Notwithstanding anything to the contrary in Section 2.2(d)
of the Existing Agreement, Company shall ***, and Company shall ***. Upon
Google’s prior written approval, Company may request ***.

5. Google Program Guidelines. Implementation of the AFS Services on the LCMA
shall adhere at all times to the Google Program Guidelines (“GPG”) as may be
provided to Company from time to time, and as such GPG may be modified by Google
upon notice to Company from time to time.

6. Indemnification for LCMA. Section 10.1 of the GSA shall be amended so that it
reads: “By Company. Company will indemnify, defend, and hold harmless Google
from and against all liabilities, damages, and costs (including settlement
costs) arising out of a third party claim: ***

7. Implementation and End of Services. (a) Neither party has an obligation to
implement the AFS Services on the LCMA. (b) The AFS Services may only be
implemented on the LCMA upon the mutual written agreement of the parties (email
sufficient). (c) If Company sends a Request from the LCMA to Google and Google
provides an Ad Set, Company shall display the Ad Set per the Existing Agreement
and this Amendment One. (d) Company may, at any time, without notice to Google,
cease sending Requests from the LCMA. (e) Google may, at any time, without
notice to Company, cease providing Ad Sets to the LCMA.

8. Location Consent & Disclosure. If Company collects or discloses
location-based information through the LCMA, Company will obtain legally valid
consent from End Users and provide appropriate disclosures in Company’s privacy
policy.

 

 

Page 1 of 3 - Confidential    Google Amendment #1 (Redacted)(Conformed)

 

**** - Portions of this page have been omitted pursuant to a request for
confidential treatment and filed separately with the Securities and Exchange
Commission. ** - Portions of this page have been omitted pursuant to a request
for confidential treatment and filed separately with the Securities and Exchange
Commission.



--------------------------------------------------------------------------------

C. Term and Termination. The term of this Amendment One will begin on the
Amendment One Effective Date and continue for the Term of the Existing
Agreement. Following the sixth-month anniversary of the Amendment One Effective
Date, either party at any time may terminate this Amendment One upon fifteen
(15) days written notice to the other party.

D. Entire Agreement; Conflicts. This Amendment One constitutes the entire
agreement with respect to the subject matter hereof and is supplementary to and
modifies the Existing Agreement. The terms of this Amendment One supersede
provisions in the Existing Agreement only to the extent that the terms of this
Amendment One and the Existing Agreement expressly conflict. Except as modified
by this Amendment One, the Existing Agreement shall remain in full force and
effect. This Amendment One may be executed in counterparts, including facsimile
counterparts.

IN WITNESS WHEREOF, the parties have caused their duly authorized
representatives to enter into this Amendment One effective as of the Amendment
One Effective Date set forth above.

 

LOCAL.COM CORPORATION

   GOOGLE INC. By:    /s/ Michael A. Sawtell    By:    /s/ Nikesh Arora Name:   
Michael A. Sawtell    Name:    Nikesh Arora Title:    COO    Title:    Pres.,
Global Sales and Bus. Dev. Date:    12-12-11    Date:    2011-12-1

 

 

Page 2 of 3 - Confidential    Google Amendment #1 (Redacted)(Conformed)

 

*** - Portions of this page have been omitted pursuant to a request for
confidential treatment and filed separately with the Securities and Exchange
Commission.



--------------------------------------------------------------------------------

EXHIBIT A

***

 

 

Page 3 of 3 - Confidential    Google Amendment #1 (Redacted)(Conformed)

 

*** - Portions of this page have been omitted pursuant to a request for
confidential treatment and filed separately with the Securities and Exchange
Commission.